Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Statements Regarding 35 U.S.C. § 112 6th Paragraph Compliance

	
For claim 1, the claim limitation “a control module configured to control the transceiver module, the control module being configured to…” has been interpreted under 35 U.S.C. 112, sixth paragraph, because it uses a non-structural term “a control module configured to” coupled with functional language “control the transceiver module, the control module being configured to…” without reciting sufficient structure to achieve the function.  Furthermore, the non-structural term is not preceded by a structural modifier.  A review of the specification shows that the control module 120 disclosed in figure 1 and par. 60 appears to be the corresponding structure described in the specification for the 35 U.S.C. 112, sixth paragraph limitation.  
For claim 4, the claim limitation “a control module configure to control the transceiver module, the control module being configured to…” has been interpreted under 35 U.S.C. 112, sixth paragraph, because it uses a non-structural term “a control module configure to” coupled with functional language “control the transceiver module, the control module being configured to…” without reciting sufficient structure to achieve the function.  Furthermore, the non-structural term is not preceded by a structural modifier.  A review of the specification shows that the control module 220 disclosed in 

For claim 7, the claim limitation “a control module configure to control the transceiver module, the control module being configured to…” has been interpreted under 35 U.S.C. 112, sixth paragraph, because it uses a non-structural term “a control module configure to” coupled with functional language “control the transceiver module, the control module being configured to…” without reciting sufficient structure to achieve the function.  Furthermore, the non-structural term is not preceded by a structural modifier.  A review of the specification shows that the control module 320 disclosed in figure 1 and par. 60 appears to be the corresponding structure described in the specification for the 35 U.S.C. 112, sixth paragraph limitation.  

Since this claim limitation invokes 35 U.S.C. 112, sixth paragraph, claim 1, 4, 7 is interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112, sixth paragraph limitation.  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
not wish to have the claim limitation treated under 35 U.S.C. 112, sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112, sixth paragraph.
For more information, see Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).



Response to Arguments
Applicant's arguments filed 02/02/2021 have been fully considered but they are not persuasive. 
	In response to applicant’s argument in pages 8-10, the applicant asserts that “Charbit does not teach dividing each block of the group of radio resource blocks allocated by the base station transceiver into sub-blocks as required by claim 1.” Examiner respectively disagrees.
“During examination, the claims must be interpreted as broadly as their terms reasonably allow." MPEP § 2111.01 (I) (citing to In re American Academy of Science Tech Center, 367 F.3d 1359, 1369, 70 USPQ2d 1827, 1834 (Fed. Cir. 2004)).
"Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader 
 	And since in par. 39 of CHARBIT, “The group head (e.g., UE 101a) may then allocate the resources granted by the eNB 105 to the other UEs within the group 103 via the device pair heads…”, the group head receives granted resource, which would consider as block of the group of radio resource, then the group head allocates the granted resource to other UEs. Each of the device set with different timeslot configurations or granted resource as indicated by fig. 7 and par. 52, the UE101bin frame 701 with 3 subframes or sub blocks of the frame or 4 subframes or sub blocks in frame 703 or 2 subframes or sub blocks in frame 705. Given the broadest reasonable interpretation, the allocation of subframes among the frame would indicating the “dividing each block of the group of radio resource blocks allocated by the base station transceiver into sub-blocks.” The allocation of granted resource to other UEs as disclosed in par. 39, 40 42 50, 52 of CHARBIT would indicating the divide of the frame resource to subframes or the group of radio resource blocks into sub-blocks. Therefore, CHARBIT teaches “dividing each block of the group of radio resource blocks allocated by the base station transceiver into sub-blocks as required by claim 1.”

	In response to applicant’s argument in pages 10-11, the applicant asserts that “Diachina nor Zuniga teach receiving information indicating non-required sub-blocks as recited by claim 4.” Examiner respectively disagrees since as indicated by the office action and above, CHARBIT teaches “wherein a sub-block is a division of a radio 

	In response to applicant’s argument in pages 11-12, the applicant asserts that “Diachina does not teach dividing the allocated radio blocks into sub’blocks. Therefore, Diachina cannot teach the receiving a payload of the second transceiver on sub-blocks passed on from the first transceiver, as required by amended claims 7.” Examiner respectively disagrees since as indicated in the office action and above, which indicated that CHARBIT teaches “wherein the payload of the second transceiver is received on sub-blocks consisting of a division of the allocated radio resource blocks passed on from the first transceiver to the second transceiver”. Therefore, the combination of the art would teaches “receiving a payload of the second transceiver on sub-blocks passed on from the first transceiver, as required by amended claims 7.” 
	Therefore, the rejection is maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHARBIT et al. (US 20120106517) in view of DIACHINA et al. (US 20100040008) and ENOMOTO et al. (US 20160277889).

Regarding claim 1, CHARBIT et al. (US 2012106517) teaches a transceiver for providing information on radio resources in a mobile communication system, the mobile communication system comprising the transceiver as a first transceiver, a base station transceiver, and at least one second transceiver, the first transceiver comprising 
a transceiver module configured to: communicate in the mobile communication system (fig. 1, par. 28, UE 101a “group head”, UE 102a “pair head”), and configured to receive information on a group of radio resource blocks allocated by the base station transceiver (par. 28, 34, 36, 39, receiving resource allocation from eNB that allocated to other UEs within the group), wherein a radio resource block corresponds to a smallest amount of radio resources allocable by the base station transceiver (par. 37, eNB make an initial allocation of a minimum level of resources); and 

divide each block of the group of radio resource blocks into sub-blocks (par. 39, 40, 42, 50, 52, allocate the resources granted by the eNB to the other UEs within the group as further indicated by fig. 7), 
determine information on an actual need of sub-blocks for transmitting payload data of the first transceiver (fig. 7, par. 30, 34, 39, 42, 52, allocate the resource granted by the eNB to the other UEs based on buffer status report, indicating the data stored in buffer required to send), 
determine, from the information on actual need of sub-blocks, information on sub-blocks for the transfer of the payload data (fig. 7, par. 30, 34, 39, 42, 52, allocate the resource granted by the eNB to the other UEs based on buffer status report, indicating the data stored in buffer required to send), and 
transfer information on the sub-blocks to the second transceiver (par. 36, 39).
However, CHARBIT does not teach the non-required radio resources; determine, from the information on actual need of allocated radio resources, information on radio resources not required for the transfer of the payload data; 
But, DIACHINA in a similar or same field of endeavor teaches the non-required radio resources (par. 13, 14, 17, 18, 19, determine the resource that not utilized the remainder of its transmission opportunity, the not utilized resources are the non-required radio resource); determine, from the information on actual need of allocated radio resources, information on radio resources not required for the transfer of the (par. 13, 14, 17, 18, 19, determine the resource that not utilized the remainder of its transmission opportunity); 

Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by DIACHINA in the system of CHARBIT to use un-used resource to allocate to other node. 
The motivation would have been to optimize the allocation of resources. 
However, DIACHINA and CHARBIT do not explicitly teach transmit payload data to the base station transceiver based on the actual need of sub-blocks.
But, ENOMOTO et al. (US 20160277889) in a similar or same field of endeavor teaches transmit payload data to the base station transceiver based on the actual need of sub-blocks (par. 260).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by ENOMOTO in the system of DIACHINA and CHARBIT to control the transmission path.
The motivation would have to provide flexibility and best path selection.

Regarding claim 2, CHARBIT et al. (US 20120106517) teaches the transceiver according to claim 1, wherein the mobile communication system comprises a plurality of neighboring transceivers (fig. 5, 7, par. 30, 34, 39, 42, 52, devices in the group), and wherein, prior to the transmission of the payload data, the control module is further configured to select the second transceiver from the plurality of neighboring transceiver (par. 36, 38, 39, 40, 42, the group header allocated resource to the group for D2D communication and the request for resource based on buffer status report, D-to-D link quality, requested QoS level).

Regarding claim 3, CHARBIT et al. (US 2012106517) teaches the transceiver according to claim 1, wherein the control module is configured to transfer the information on the sub-blocks to the second transceiver using at least part of the allocated group of radio resource blocks and wherein control module is configured to transfer the payload data to another transceiver using the same or a different part of the group of allocated radio resource blocks (par. 51, 52, using the allocated resource for device-to-device communication).
However, CHARBIT does not teach the non-required sub-blocks; 
But, DIACHINA in a similar or same field of endeavor teaches the non-required sub-blocks (par. 13, 14, 17, 18, 19, determine the resource that not utilized the remainder of its transmission opportunity, the not utilized resources are the non-required radio resource);
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by DIACHINA in the system of CHARBIT and ENOMOTO to use un-used resource to allocate to other node. 
The motivation would have been to optimize the allocation of resources. 


Claims 4, 6, 10, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over DIACHINA et al. (US 20100040008) in view of CHARBIT et al. (US 20120106517) and ZUNIGA et al. (US 20070248117).

Regarding claims 4, 10, 13, DIACHINA teaches a transceiver for communication in a mobile communication system, wherein the mobile communication system comprises at least one further transceiver as a first transceiver, a base station transceiver, and the transceiver as a second transceiver (fig. 2, par. 13, 14), the second transceiver comprising: 
a transceiver module configured to: communicate in the mobile communication system, and determine information on non-required sub-blocks of the first transceiver in the mobile communication system (par. 17, determine the resource that not utilized the remainder of its transmission opportunity; fig. 2, par. 13, 14, 17, the not utilize the transmission opportunity is part of the allocated resource); 
wherein the radio resource block corresponds to a smallest amount of radio resources allocable by the base station transceiver (fig. 2, par. 13, 14, 17, Uplink Radio Block RB.sub.N+1 comprises a predetermined duration (e.g., 4 instances of a given timeslot where each instance is also known as a burst) on a predetermined uplink frequency…The normal uplink transmission of UE.sub.1, assuming it takes advantage of the transmission opportunity indicated by USF.sub.1, is four bursts, which is the smallest amount of resource for the uplink transmission UE to handle burst transmission); and 
(par. 17, 18, 19, MUE using the not utilized transmission opportunity to transmit data).
However, DIACHINA does not teach wherein a sub-block is a division of a radio resource block allocated by the base station transceiver to the first transceiver;
But, CHARBIT in a similar or same field of endeavor teaches wherein a sub-block is a division of a radio resource block allocated by the base station transceiver to the first transceiver (par. 39, 40, 42, 50, allocate the resources granted to the other UEs within the group);
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by CHARBIT in the system of DIACHINA to allocate the resource block.
The motivation would have to provide an approach for scheduling resources for device-to-device communication, which can co-exist with already developed standards and protocols.
However, DIACHINA does not explicitly teach configured to receive information indicating non-required radio resources.
But, ZUNIGA et al. (US 20070248117) in a similar or same field of endeavor teaches configured to receive information indicating non-required radio resources (par. 31, 32, 35, the remaining transmission opportunity (TxOP) time is passed to another node).

Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by ZUNIGA in the system of DIACHINA and CHARBIT to indicate the channel is free for transmission.
The motivation would have to reduce the complexity of detecting the channel is available or free.

Regarding claim 6, DIACHINA teaches the transceiver according to claim 4, wherein the control module is configured to monitor a communication between the first transceiver and a third transceiver and wherein determining the information on the non-required sub-blocks corresponds to detecting a transmission end of a payload data transmission between the first and the third transceiver (par. 17, 18, 19).
However, DIACHINA does not explicitly teach receive information on non-required radio resources.
But, ZUNIGA et al. (US 20070248117) in a similar or same field of endeavor teaches receive information on non-required radio resources (par. 31, 32, 35, the remaining transmission opportunity (TxOP) time is passed to another node).

Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by ZUNIGA in the system of DIACHINA and CHARBIT to indicate the channel is free for transmission.
.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over DIACHINA et al. (US 20100040008), CHARBIT et al. (US 20120106517), and ZUNIGA et al. (US 20070248117) as applied to claim 4 above, and further in view of KIM et al. (US 20160295565).

Regarding claim 5, DIACHINA does not teaches the transceiver according to claim 4, wherein the control module is configured to transmit own payload data of the second transceiver and/or wherein the second transceiver is configured as a relay transceiver between a base station transceiver and a further transceiver of the mobile communication system and wherein the control module is configured to allocate at least a part of the non-required sub-blocks to the further transceiver and transfer payload data of the further transceiver utilizing the non-required sub-blocks.
But, KIM et al. (US 20160295565) in a similar or same field of endeavor teaches wherein the control module is configured to transmit own payload data of the second transceiver and/or wherein the second transceiver is configured as a relay transceiver between a base station transceiver (fig. 13, 14, 15, par. 227, 228, 234, cluster head as relay between UE and base station) and a further transceiver of the mobile communication system and wherein the control module is configured to allocate at least a part of the non-required sub-blocks to the further transceiver and transfer payload (par. 254-258, each relay select a resource set for the resource sets from eNB for relay).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by KIM in the system of DIACHINA, CHARBIT, and ZUNIGA to determine the relay node in the wireless network. 
The motivation would have been to provide structural network as discovery and resource allocation. 

Claims 7, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHARBIT et al. (US 20120106517) in view of DIACHINA et al. (US 20100040008).

Regarding claim 7, CHARBIT et al. (US 20120106517) teaches a base station transceiver for communication with a first transceiver and a second transceiver in a mobile communication system, the base station transceiver comprising 
a transceiver module configured to communicate in the mobile communication system (fig. 1, par. 25, 105 base station), and 
a control module configured to control the transceiver module, the control module being configured to 
manage radio resources and allocate a group of resource blocks to the first transceiver (par. 28, 36, 39, receiving resource allocation from eNB), wherein a radio resource block corresponding to a smallest amount of radio resources allocable by the base station transceiver (par. 37, eNB make an initial allocation of a minimum level of resources), and receive payload data on sub-blocks of the radio resource blocks from the first transceiver and the second transceiver (par. 25, 31, allocating shared network resources with other devices, each devices would have sub-blocks of resources for devices to receive or transmit data), 
wherein the payload of the second transceiver is received on sub-blocks consisting of a division of the allocated radio resource blocks passed on from the first transceiver to the second transceiver (fig. 7, par. 30, 34, 39, 42, 52, allocate the resource granted by the eNB to the other UEs based on buffer status report, indicating the data stored in buffer required to send).
However, CHARBIT does not teach the non-required radio resources; 
But, DIACHINA in a similar or same field of endeavor teaches received on sub-blocks consisting of the non-required radio resources (par. 13, 14, 17, 18, 19, determine the resource that not utilized the remainder of its transmission opportunity, the not utilized resources are the non-required radio resource); 
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by DIACHINA in the system of CHARBIT to use un-used resource to allocate to other node. 
The motivation would have been to optimize the allocation of resources. 

Regarding claim 8, CHARBIT et al. (US 2012106517) teaches the base station transceiver according to claim 7, wherein the control module is configured to provide the (par. 34, 35, allocated resource for D2D communication).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THINH D TRAN whose telephone number is (571)270-3934.  The examiner can normally be reached on mon-fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FARUK HAMZA can be reached on 5712727969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THINH D TRAN/for /Thinh Tran/, Patent Examiner of Art Unit 2466                                                                                                                                                                                                        05/07/2021